Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149776-7 & (53)                                                                                     Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  STEVE P. GIVIDEN,                                                                                  Richard H. Bernstein,
             Plaintiff-Appellant/                                                                                    Justices
             Cross-Appellee,
  v                                                                SC: 149776-7
                                                                   COA: 312082; 312129
                                                                   Wayne CC: 10-014847-NF
  BRISTOL WEST INSURANCE COMPANY,
  BRISTOL WEST PREFERRED INSURANCE
  COMPANY, FARMERS INSURANCE
  EXCHANGE, and HOME STATE COUNTY
  MUTUAL INSURANCE COMPANY,
           Defendants/Cross-Defendants-
           Appellees/Cross-Appellees,
  and
  AUTO CLUB INSURANCE ASSOCIATION,
           Defendant/Cross-Plaintiff-
           Appellee/Cross-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 17, 2014
  judgment of the Court of Appeals and the application for leave to appeal as
  cross-appellant are considered, and they are DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 28, 2015
         p0518
                                                                              Clerk